Case 2:20-cv-00164-JRS-DLP Document 12 Filed 11/20/20 Page 1 of 4 PageID #: 193




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 SERGIO ORTIZ,                                         )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00164-JRS-DLP
                                                       )
 BRIAN SMITH,                                          )
                                                       )
                               Respondent.             )

            ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS

        Sergio Ortiz, an inmate of the Indiana Department of Correction ("IDOC"), has filed a

 petition for a writ of habeas corpus challenging his prison disciplinary conviction in case number

 ISF 19-11-0154. For the reasons explained below, the petition is DENIED.

                                               I.
                                        LEGAL STANDARD

        Prisoners in Indiana custody may not be deprived of good-time credits or credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 2:20-cv-00164-JRS-DLP Document 12 Filed 11/20/20 Page 2 of 4 PageID #: 194




                                              II.
                                          BACKGROUND

        On November 12, 2019, IDOC Correctional Officer Hammer wrote a Report of Conduct

 charging Mr. Ortiz with possession of a controlled substance, a violation of IDOC Adult

 Disciplinary Code B-202. Dkt. 7-1. The Report of Conduct states:

        On 11-12-19 at Approx: 1300 p.m. in 14 N-Bed 29A I c/o Hammer # 345 while
        conducting a property and bed area search of offender Ortiz, Sergio DOC # 199568
        located 2 pieces of orange substance wrapped in plastic and toilet paper hidden
        under an insole of a blue state issued shoe that was located under his bed. Offender
        Ortiz was identified by his state issued I.D. and informed of the conduct report.

 Id. Officer D. Wire subsequently completed an investigation report identifying the confiscated

 item as Suboxone. Dkt. 7-4. Officer Wire stated that a field test was not necessary because the

 code "N8" was imprinted on the confiscated item. Id.

        On November 14, 2019, Mr. Ortiz was notified of the charge and given a copy of the

 Screening Report. Dkt. 7-5. He pleaded not guilty and requested a lay advocate. He asked to call

 witnesses "14NA-28L" and "14NA-32L" to ask them "what they seen." Id. He also requested video

 of the search and a test of the confiscated item. Id.

        Offender Justin Bender (housing unit 14N-28LA) provided the following written

 statement: "These write ups were both given at the same shakedown. It was on incident. I never

 saw any contraband, only the shakedown." Dkt. 7-7. Offender Brian Cox (housing unit 14N-32LA)

 provided the following written statement: "I saw Sergio getting shook down and taken to the

 shower for a strip search, then later after a brief absence an officer returned and had Sergio sign

 two conduct reports. I never saw anything confiscated, just the search. This is all I remember seeing

 now." Dkt. 7-8.

        On November 18, 2020, this matter proceeded to a discipline hearing. Dkt. 7-9. Mr. Ortiz

 told the hearing officer, "The search was very long. I am unsure where they found it." Id. The

                                                   2
Case 2:20-cv-00164-JRS-DLP Document 12 Filed 11/20/20 Page 3 of 4 PageID #: 195




 hearing officer found him guilty based on staff reports. Id. Mr. Ortiz received a loss of 60 days

 earned credit time. Id.

        Mr. Ortiz appealed his disciplinary conviction to the Facility Head and the IDOC Final

 Reviewing Authority. Dkt. 7-11; dkt. 7-12. He argued that the evidence was insufficient to support

 his disciplinary conviction because the confiscated item was in another inmate's shoes, and

 Mr. Ortiz did not know that this inmate's shoes were under his bunk. Dkt. 7-11. He did not contest

 that the confiscated item was in fact a controlled substance. Id. These appeals were denied. Id.;

 dkt. 7-12.

                                               III.
                                           DISCUSSION

        In his habeas petition, Mr. Ortiz raises the following issues: (1) the evidence is insufficient

 because prison officials did not perform a chemical test of the confiscated item; (2) the failure to

 perform a chemical test violated IDOC policy; (3) the failure to provide a written description of

 the confiscated item violated IDOC policy; (4) the failure for each witness to write a separate

 witness report violated IDOC policy. Dkt. 1, pp. 3-4.

        The respondent argues that the Court should dismiss these issues because Mr. Ortiz did not

 present them in his administrative appeals. Indiana prisoners challenging their disciplinary

 convictions may only raise issues in a petition for a writ of habeas corpus that were previously

 raised in a timely appeal to the Facility Head and then to the IDOC Final Reviewing Authority.

 See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v.

 Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

        Mr. Ortiz did not raise the same issues in his administrative appeals that he raises in his

 habeas petition. Although he did argue that the evidence was insufficient to sustain his disciplinary

 conviction, the argument in his administrative appeal was based on a lack of knowledge that the

                                                  3
Case 2:20-cv-00164-JRS-DLP Document 12 Filed 11/20/20 Page 4 of 4 PageID #: 196




 confiscated item was under his bunk, while the argument in his habeas petition is based on the lack

 of a chemical test verifying that the confiscated item was a controlled substance. He has not

 demonstrated good cause to excuse the failure to exhaust his administrative remedies.

 Accordingly, his request for relief is DENIED.

                                               IV.
                                           CONCLUSION

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles the petitioner to the relief he seeks.

 Accordingly, the petition for a writ of habeas corpus must be DENIED and the action

 DISMISSED.

        SO ORDERED.

        Date:    11/20/2020




 Distribution:

 SERGIO ORTIZ
 199568
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 Natalie Faye Weiss
 INDIANA ATTORNEY GENERAL
 natalie.weiss@atg.in.gov




                                                   4
